Exhibit 10.25

CONFIDENTIAL

EQUIFAX INC.
1550 Peachtree Street
Atlanta, Georgia 30309

November 10, 2003

Mr. Mark E. Miller
3595 Tuxedo Court
Atlanta, Georgia  30305

Re:      Separation Agreement and General Release of Claims

Dear Mark:

This letter (the “Separation Agreement”) will confirm the arrangements we have
discussed concerning your separation from Equifax Inc. (the “Company”).

End of Employment.   You hereby resign your employment with the Company
effective as of December 31, 2003 (your “Separation Date”), which will be your
last day of active employment with the Company. As of your Separation Date, your
duties and responsibilities for the Company will end, and you will no longer be
authorized to transact business or incur any expenses, obligations or
liabilities on behalf of the Company or any of its affiliated entities.

Resignation.   You also hereby resign as president and chief operating officer
of the Company effective as of the Separation Date or such earlier date as may
be specified by the Chief Executive Officer of the Company, and you acknowledge
that the Company has accepted your resignation. If requested by the Company, you
will execute additional documents evidencing your resignation from all positions
you hold for the Company and all affiliated entities of the Company
(collectively, “Equifax”) effective as of the Separation Date.

Employment Agreement.   You acknowledge that you have been employed at the
Company pursuant to an employment agreement dated June 13, 2002 (the “Employment
Agreement”). On the Effective Date of this Separation Agreement, the Employment
Agreement shall terminate and be of no further force or effect. Between the
Effective Date of this Separation Agreement and the Separation Date, the Company
shall provide you with the salary and benefits set forth in the Employment
Agreement. After the Separation Date, you shall only be entitled to the
consideration provided under this Separation Agreement. You acknowledge and
agree that you will continue to be bound by the terms and conditions of the
Employee Confidentiality, Non-Solicitation and Assignment Agreement executed by
you on June 19, 2002 (the “Confidentiality Agreement”), pursuant to the terms of
the Employment Agreement, except that the provisions of the “Non-Solicitation of
Employees” paragraph below supersede Section 2 of the Confidentiality Agreement.

Post-Separation Benefits.   Regardless of any provision of the Employment
Agreement to the contrary, commencing after the Separation Date, the Company
will pay and provide you with the following benefits:

(i)    Salary Continuation.   You will receive an amount equal to your current
salary for a period of one year beginning on the Separation Date payable in the
same manner and at the same time as it was being paid as of your Separation
Date. For purposes of this Separation Agreement, your “current salary” shall be
$600,000 per annum.

 


--------------------------------------------------------------------------------


(ii)   Annual Incentive Payment.   You shall be paid any annual incentive
payment you have earned for 2003. The Company shall pay such amount to you when
and as annual incentive payments under our Executive Incentive Plan for the year
2003 are made to our executives. You will receive a statement reflecting the
computation of your incentive payment.

(iii)  Health and Life Insurance.   The health and life insurance benefits
provided to you at your Separation Date shall be terminated as of the Separation
Date. Nonetheless, you may elect to continue health insurance coverage at your
expense under the Company’s group health plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that you make
a timely election of COBRA coverage and complete the necessary forms for such
coverage. In addition, you may elect to continue the $5 million of life
insurance coverage provided to you by the Company under its Executive Life &
Supplemental Retirement Benefit Plan by assuming payment of and bearing all
premium amounts for such life insurance coverage as of the Separation Date.

(iv)  Financial Planning and Tax Counseling Services.   The Company will
continue to provide you with financial planning and tax counseling services
through December 31, 2004, if and to the extent the Company continues to provide
these services to its executive officers. The maximum amount the Company shall
be obligated to spend to provide services to you under this paragraph shall be
$15,000 in 2003 (including any amounts spent in 2003 prior to the Separation
Date) and $15,000 in 2004. The cost of such services shall be billed to, and
paid directly by, the Company.

(v)    Stock Awards.   Your rights and obligations with respect to all stock
option grants and restricted stock awards you have received from the Company
shall be governed by the terms of the plans, agreements and instruments pursuant
to which such grants were made; provided that you and we agree that,
notwithstanding your resignation, for purposes of each of your stock option
agreements (both incentive and non-qualified), your separation shall be treated
as a termination of employment resulting from an elimination of your position
governed by Section 2(e)(i) of each such agreement. Without limiting the
generality of the foregoing, you acknowledge and agree that only 276,458 shares
of your stock options will have vested as of the Separation Date and that all of
your other stock options shall terminate and be of no further force or effect
after the Separation Date. You also acknowledge and agree that none of your
restricted stock awards will be vested as of the Separation Date and that all of
those awards will terminate and be of no further force or effect after the
Separation Date.

(vi)  Laptop.   After appropriate sanitation by the Company, you will be allowed
to keep the laptop computer provided for your use by the Company.

In addition, the Company agrees that you will not be required to reimburse the
Company for relocation expenses in the amount of $381,200 paid by the Company in
connection with your initial employment with the Company.

You acknowledge that the payments and benefits described in subparagraphs
(i) through (vi) above are additional consideration given to you in exchange for
your executing this Separation Agreement and abiding by its terms. You further
acknowledge that the payments and benefits described above are not required by
the Employment Agreement or by Company’s policies and procedures following your
resignation and constitute value to which you would not be entitled unless you
executed a release such as that contained in this Separation Agreement.

You will not be eligible to participate in any Company (or affiliated company)
benefit plan, including, without limitation, any 401(k) plan or other retirement
plan, stock option or stock grant plan or severance policy or plan, or to
receive any other employment benefits, compensation or severance, after your
Separation Date, other than as specifically set forth above. It is understood
and agreed, however, that you

2


--------------------------------------------------------------------------------


remain entitled to any amounts in your 401(k) account that vested before your
Separation Date and to any health plan benefits payable with respect to events
occurring prior to your Separation Date. No further amounts shall be due or owed
to you from or on behalf of Equifax for or in any way relating to or connected
with your employment with the Company.

Post-Separation Indemnity.   The Company agrees to defend and indemnify you to
the same extent and in the same manner it accords such defense and/or
indemnification to other officers of the Company, in accordance with applicable
law, by-laws or insurance policies, for acts or omissions taken by you in the
course and scope of your employment, that were done in good faith on the
Company’s behalf, and that were within your actual authority or authorized by
the Company. Unless required by law or by-laws and/or within the provided
coverage of any applicable insurance policy, this paragraph does not include
defense or indemnity for any act or omission on your part outside the course and
scope of your employment, or in excess of your actual authority without Company
authorization, or involving any fraud or misrepresentation, or any intentional
or grossly negligent violation of local, state or federal statutory or common
law or of any rights of others.

Departure Announcement.   The Company retains the right to determine the content
of any press release concerning your separation that it may issue following your
execution of this Agreement. The Company shall permit you to review the content
of any press release concerning your separation before it is published, but you
acknowledge that you do not have any right to make changes to any such press
release and that the Company may publish any such press release without
obtaining your approval of the content of the press release. You agree that,
except with the prior written consent of the Company, you will not make any
public announcement or communicate, directly or indirectly, with the public or
any press or media representative regarding the circumstances of your separation
from the Company.

Nondisparagement.   You understand that your entitlement to the benefits agreed
to above are conditioned on your continued support of Equifax. You agree not to
make any oral or written statement or take any other action which disparages or
criticizes Equifax’s management or practices (including its business plans and
strategies), damages Equifax’s good reputation or impairs its normal operations.
The Company agrees that it shall cause its directors and the officers elected by
the Board of Directors not to make any oral or written statement or take any
other action which disparages or criticizes your work performance, professional
competence or your good reputation. Truthful testimony compelled by legal
process or in the context of enforcing the terms of this Agreement or other
rights, powers, privileges or claims not released by this Agreement shall not be
considered a violation of this provision by either party.

Noncompetition.   You agree that you will not, commencing on the Effective Date
of this Separation Agreement and continuing through the date that is eighteen
(18) months after the Separation Date, within the Territory (as defined in the
attached Exhibit A), directly or indirectly, provide any Services to or for the
benefit of any individual, business, corporation or other entity or organization
that provides any of the following products or services to or for customers: 
consumer credit reporting services and products; commercial credit reporting
services and products; direct to consumer credit reporting services and
products; credit and direct marketing services and products (defined as
information products and databases which enable customers to identify and target
an audience for marketing or customer relationship management purposes);
customer data integration products and services; data based fraud protection
services, employment screening services, airport passenger security services,
and identity authentication services (collectively, the “Company’s Products and
Services”). As used herein, “Services” means (a) acting as an executive officer
with general responsibility for operations, and (b) without limiting the
forgoing, participating in, and managing and supervising others in, marketing,
sales, customer service, supplier relations, administration, personnel,
formulation and implementation of budgets and strategic, financial and
operational plans, and the delivery of products and services to customers.

3


--------------------------------------------------------------------------------


Non-Solicitation of Customers.   You agree that, commencing on the Effective
Date of this Agreement and continuing for a period of eighteen (18) months
following the Separation Date, you will not, directly or indirectly, solicit, or
assist others in soliciting, any business from any of Equifax’s customers with
which you had material contact (i.e., dealt with, supervised dealings with or
obtained confidential information concerning) on Equifax’s behalf during the two
year period preceding the Separation Date, for purposes of providing products or
services that are identical to or reasonably substitutable for the Company’s
Products and Services.

Non-Solicitation of Employees.   You agree that you will not at any time during
the period commencing on the Effective Date of this Separation Agreement and
continuing for a period of eighteen months (18) after the Separation Date,
directly or indirectly, whether alone or with any other person or entity as a
partner, officer, director, employee, agent, shareholder, consultant, sales
representative or otherwise, solicit for employment or assist in the
solicitation for employment of any Equifax employee with whom you had regular
contact in the course of your employment or any Equifax employee at any facility
where you performed services for Equifax.

Acknowledgements regarding Restrictive Covenants.   You acknowledge that you
have been in a senior position of trust and responsibility for Equifax and have
been provided access to a substantial amount of confidential and proprietary
information of Equifax, as well as to important customers and valuable employees
of Equifax, that the covenants in the “Nondisparagement”, “Noncompetition”,
“Non-Solicitation of Customers” and “Non-Solicitation of Employees” paragraphs
of this Separation Agreement are reasonable in light of the substantial rights
and benefits you will receive under this Separation Agreement and the serious
harm to Equifax that could result if you engaged in the conduct prohibited by
such paragraphs, that you are capable of obtaining gainful, lucrative and
desirable employment following the Separation Date that does not violate the
restrictions of this Separation Agreement, that the covenants in the
“Noncompetition” and “Non-Solicitation” paragraphs of this Separation Agreement
are similar to the covenants to which you agreed in Sections 5.2 and 5.3 of the
Employment Agreement in connection with your initial employment with the Company
and that such covenants are being amended and restated in this Separation
Agreement in part to reduce the period of restriction applicable under such
covenants for your benefit and to permit the parties to supersede the Employment
Agreement in its entirety.

Confidentiality.   You warrant that you have not communicated with or disclosed,
and agree that you will not communicate with or disclose to anyone, including,
but not limited to, any communications media or financial analyst, or any
officer, employee, supplier, customer or competitor of Equifax, or any other
person the fact of your separation from Equifax, or the circumstances
surrounding that separation, other than to confirm that you have resigned to
pursue other interests. The foregoing does not apply to, and will not prevent
you from having discussions, on a confidential basis, regarding your separation
with your spouse or legal, tax or financial advisers, provided that they agree
to be bound by the confidentiality obligations of this paragraph. Furthermore,
you agree that, except for the restrictive covenants of this Agreement which you
are free to disclose to prospective employers, you will keep the terms, amount
and fact of this Separation Agreement completely confidential, and that, except
as required by law or authorized in writing by the Company, you will not
hereafter disclose any information concerning the fact of or provisions of this
Separation Agreement to anyone other than your immediate family and legal, tax
or financial advisors, all of whom will be informed by you of, and be bound by,
this confidentiality provision. As used in this Separation Agreement,
“authorized by the Company” or words of similar effect shall mean the written
authorization of the Chief Executive Officer or General Counsel of the Company.

Post-Separation Cooperation.   As a condition to receiving any benefits
hereunder, you agree to cooperate fully with and devote your reasonable best
efforts to providing assistance requested by the Equifax. Such assistance shall
not require you to be active after the Separation Date in Equifax’s day-to-day
activities and you shall be reimbursed, upon providing appropriate
documentation, for all reasonable

4


--------------------------------------------------------------------------------


and necessary out-of-pocket business expenses incurred in providing such
assistance. Without limiting the generality of the foregoing, you agree to
provide reasonable assistance to the management of Equifax in connection with
the transition of your previous duties and responsibilities and to assist
Equifax, including after the completion of all salary continuation payments
payable hereunder, in the defense of any pending or subsequently filed lawsuit,
arbitration or administrative proceeding (collectively, “Suits”) against Equifax
and/or any of its officers, directors, employees or agents; in the analysis,
preparation and prosecution by Equifax of any Suit against any individual,
company or other person, including by providing testimony in connection with any
such Suit; and in connection with any other dispute or claim arising out of any
matter for which you were responsible during your employment or about which you
have knowledge. The Company agrees that its requests for assistance will not
unreasonably interfere with the requirements of your subsequent employment.

Access to Property.   On and after your Separation Date, you will not have
access to Equifax’s executive offices or any of its other facilities or systems
except as requested or authorized by Equifax.

Return of Property.   Except for items (if any) you are permitted to retain by
an express provision of this Separation Agreement, you agree that you will
return to Equifax on or before the Separation Date any and all Equifax property
in your possession or control, including, but not limited to, all keys, credit
cards, security passes, computers and other tangible items or equipment provided
to you by Equifax for use during your employment, together with all written or
recorded materials, documents, computer discs, plans, records, notes, files,
drawings or papers, and all copies thereof, relating to the business or affairs
of Equifax.

Covenant Not to Sue and Release.   You represent that you have not, and agree,
to the maximum extent permitted by applicable law, that you will not, file any
claims, complaints, charges or lawsuits against the Company (including any of
the Company’s present and former divisions, subsidiaries and other affiliated
entities, predecessors, successors and assigns), its benefit plans and programs,
or any of their respective present or former agents, directors, officers,
trustees, employees, consultants, owners, representatives or attorneys
(hereinafter collectively referred to as the “Releasees”), about anything which
has occurred up to and including the date you execute this Separation Agreement.
In addition, except for any benefits you have accrued under the Company’s
pension plan(s) that are vested under the terms thereof and any rights or
benefits expressly created or preserved by this Separation Agreement (which are
not released or modified by this Agreement), and in further consideration of the
benefits we have agreed to provide you, you do hereby release and discharge each
and all of the Releasees from any and all claims, liabilities, agreements,
damages, losses or expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, known or unknown (hereinafter “Claim” or
“Claims”), which you have, may have had, or may later claim to have had against
any of them for personal injuries, losses or damage to personal property, breach
of contract (express or implied), breach of any covenant of good faith (express
or implied), or any other losses or expenses of any kind (whether arising in
tort, contract or by statute) resulting or arising from anything that has
occurred prior to the date you execute this Separation Agreement. You understand
and agree that you will not hereafter be entitled to pursue any Claims arising
out of any violation of your rights while employed by the Company against any of
the Releasees in any state or federal court or before any state or federal
agency for back pay, severance pay, liquidated damages, compensatory damages, or
any other losses or other damages to you or your property resulting or arising
from any claimed violation of state or federal law, including, for example,
Claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, the Americans With Disabilities Act,
the Employee Retirement Income Security Act, and Claims under any other federal
or state statute or common law. This Separation Agreement does not, however,
waive rights or claims that may arise after the date you sign it below.

5


--------------------------------------------------------------------------------


For the purpose of implementing a full and complete release and discharge of the
Releasees, you expressly acknowledge that this Separation Agreement is intended
to include in its effect, without limitation, all Claims which you do not know
or suspect to exist in your favor at the time of execution hereof, and that this
Separation Agreement contemplates the extinguishment of any such Claim or
Claims. You expressly waive and relinquish all rights and benefits which you may
have under any state or federal statute or common law principle that would
otherwise limit the effect of this Separation Agreement to claims known or
suspected prior to the date you execute this Separation Agreement, and do so
understanding and acknowledging the significance and consequences of such
specific waiver. The undertakings and benefits of this covenant not to sue and
release shall survive and not be extinguished by either party’s breach of the
other provisions of this Separation Agreement.

This Separation Agreement does not prohibit you from enforcing the terms of this
Separation Agreement. Furthermore, this Separation Agreement does not prohibit
you from attempting to challenge the legal sufficiency of your release of Age
Discrimination in Employment Act claims or filing an administrative charge of
age discrimination with the Equal Employment Opportunity Commission. However,
this Separation Agreement does release any Claim that you have or might have for
monetary relief or any other remedy to you personally, that arises out of any
proceeding before a government agency or court that relates to any Claim
released herein. If any agency or court takes jurisdiction over any matter in
which you have or may have any personal interest, you agree to inform that
agency or court that this Separation Agreement is a full and final settlement by
you of all Claims released under this Separation Agreement.

Withholding Taxes.   All payments and deliveries to you hereunder will be
subject to withholding of taxes and other amounts as required by law.

Consequences of Breach.   You agree that you will indemnify and hold the
Releasees harmless from any loss, cost, damage or expense (including attorneys’
fees) incurred by them arising out of your breach of any portion of this
Separation Agreement. You also understand that your entitlement to and retention
of the salary continuation payments, the incentive payment, and any amounts paid
for planning and tax services we have agreed to provide you herein are expressly
conditioned upon your fulfillment of your promises herein, and you agree, to the
extent permitted or required by law, immediately to return or repay the amounts
of these benefits you have received from us upon your filing or asserting any
Claim against the Releasees (other than claims for breach of this Separation
Agreement) or upon your breach of any other provision of this Separation
Agreement, provided that if you breach the “Noncompetition” paragraph of this
Separation Agreement, you will not be required to return or repay any such
amounts unless you fail to cure the breach within ten days after receiving
notice of the breach from the Company. For purposes of this paragraph only, the
filing of an Age Discrimination in Employment Act charge or lawsuit will not be
considered a breach of this Agreement; provided, however, that the severance
benefits paid to you under this Agreement may serve as restitution, recoupment
and/or set-off in the event you prevail on the merits of such claim.
Notwithstanding any provision of this paragraph to the contrary, the Company’s
agreement not to require you to reimburse relocation expenses in the amount of
$381,200 set forth above is not contingent upon your compliance with this
Agreement, and you will not be required to reimburse the Company for such
expenses even if you breach the provisions of this Separation Agreement.

Waiver/Remedies.   Except as expressly limited herein, both parties reserve all
rights and remedies available to them in the event of a breach of any provision
of this Separation Agreement by the other party. You acknowledge that if you
breach or threaten to breach your covenants and agreements in this Separation
Agreement, then your actions may cause irreparable harm and damage to the
Company which could not be adequately compensated in monetary damages.
Accordingly, if you breach or threaten to breach this Separation Agreement, then
the Company will be entitled to injunctive or other equitable relief, in
addition to any other rights or remedies of the Company under this Agreement or
otherwise. No

6


--------------------------------------------------------------------------------


failure on the part of either party hereto to exercise, and no delay by either
party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
remedy by either party preclude any other or further exercise thereof or the
exercise by such party of any other right, power or remedy. No express waiver or
assent by either party of any breach of or default in any term or condition of
this Agreement shall constitute a waiver of or an assent to any succeeding
breach of or default in the same or any other term of condition hereof.

Governing Law.   This Separation Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia and the federal
laws of the United States of America, without regard to rules relating to the
conflict of laws. You hereby consent to the exclusive jurisdiction of the
Superior Court of Fulton County, Georgia and the U.S. District Court in Atlanta,
Georgia, and hereby waive any objection you might otherwise have to jurisdiction
and venue in such courts in the event either court is requested to resolve a
dispute between the parties.

Notices.   All notices, consents and other communications required or authorized
to be given by either party to the other under this Separation Agreement shall
be in writing and shall be deemed to have been given or submitted (i) upon
actual receipt if delivered in person or by facsimile transmission, (ii) upon
the earlier of actual receipt or the expiration of two business days after
sending by express courier (such as UPS or Federal Express), and (iii) upon the
earlier of actual receipt or the expiration of seven days after mailing if sent
by registered or certified express mail, postage prepaid, to the parties at the
following addresses:

To the Company:

Equifax Inc.

 

1550 Peachtree Street

 

Atlanta, Georgia 30309

 

Fax No.: (404) 885-8766

 

Attn: Chief Executive Officer

With a copy to:

Equifax Inc.

 

1550 Peachtree Street

 

Atlanta, Georgia 30309

 

Fax No. (404) 885-8988

 

Attn: General Counsel

To you:

Mark E. Miller

 

3595 Tuxedo Court

 

Atlanta, Georgia 30305

 

You shall be responsible for providing the Company with your current address
from time to time. Either party may change its address (and facsimile number)
for purposes of notices under this Agreement by providing notice to the other
party in the manner set forth above.

Counterparts.   This Separation Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

Non-Admission.   This Separation Agreement shall not in any way be construed as
an admission by the Company or by any person that it or he has acted wrongfully
with respect to you or any other person, or that you have any claim or cause of
action whatsoever against the Company or any person.

7


--------------------------------------------------------------------------------


Severability.   The provisions of this Separation Agreement are severable, and
if any term of this Separation Agreement not essential to its purpose is held to
be illegal, invalid or unenforceable by a court of competent jurisdiction, the
remaining terms shall continue in full force and effect. If any covenant in this
Separation Agreement, including, without limitation, the covenants in the
“Nondisparagement”, “Noncompetition”, “Non-Solicitation of Customers” and
“Non-Solicitation of Employees” paragraphs, is held to be unreasonable,
arbitrary or against public policy, such covenant will be considered to be
divisible with respect to scope, time and geographic area, and such lesser
scope, time or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary and not against
public policy will be effective, binding and enforceable against you.

Consideration Period.   Because the arrangements discussed in this Separation
Agreement affect important rights and obligations, the Company advised you to
consult with an attorney before you agreed to the terms set forth herein, and
you acknowledge that you have been represented by an attorney in the negotiation
of this Separation Agreement. You have twenty-one (21) days from the date you
receive this Separation Agreement within which to consider it, and you may take
as much of that time as you wish before signing. If you decide to accept the
benefits offered herein, you must sign this Separation Agreement on or before
the expiration of the 21-day period and return it promptly to the Company. If
you do not wish to accept the terms of this Separation Agreement, you do not
have to do anything.

Revocation Rights.   For a period of up to and including seven (7) days after
the date you sign this Separation Agreement, you may revoke it entirely. No
rights or obligations contained in this Separation Agreement shall become
enforceable before the end of the 7-day revocation period. If you decide to
revoke this Separation Agreement, you must deliver to the Company’s General
Counsel a signed notice of revocation on or before the last day of this 7-day
period. Upon delivery of a timely notice of revocation by you, this Separation
Agreement shall be canceled and void, and neither you nor the Company shall have
any rights or obligations arising under it.

Effective Date.   This Separation Agreement shall become effective at midnight
on the seventh day (the “Effective Date”) after you execute it below, unless it
is earlier revoked by you pursuant to the provisions set forth in the
“Revocation Rights” paragraph of this Separation Agreement.

Entire Agreement.   This Separation Agreement supersedes the Employment
Agreement and all other prior discussions and agreements with respect to the
matters covered hereby and contains the sole and entire agreement between the
parties relating to the subject matter hereof. In the event of any inconsistency
between this Separation Agreement and the terms and conditions of the
Confidentiality Agreement that are not superseded by this Separation Agreement,
this Separation Agreement shall be deemed to amend such terms and conditions and
shall control. On the Effective Date of this Separation Agreement, your
Change-in-Control agreement with the Company shall terminate.

Acknowledgments.   If the terms of this Separation Agreement correctly set forth
our agreement, please so indicate by signing in the appropriate space below and
initialing each page. Your signature will be an acknowledgment that no other
promise or agreement of any kind has been made to you by the Company to cause
you to execute this Separation Agreement, that you were afforded a reasonable
period of at least twenty-one (21) days to review this Separation Agreement and
to consult with an attorney or other person of your choosing about its terms
before signing it, that the only consideration for your signature is as
indicated above, that you fully understand and accept this Separation Agreement,
that you are not coerced into signing it, and that you signed it knowingly and
voluntarily because it is satisfactory to you.

Sincerely,

8


--------------------------------------------------------------------------------


 

EQUIFAX INC.

By:

 

 

Kent Mast

Corporate Vice President and General Counsel

 

I have carefully read the above Separation Agreement and General Release of
Claims, understand the meaning and intent thereof, and voluntarily agree to its
terms this         day of November, 2003.

 

 

Mark E. Miller

 

I acknowledge that I first received this Separation Agreement on
                        , 2003.

 

 

Mark E. Miller

9


--------------------------------------------------------------------------------


 

EXHIBIT A

You acknowledge that you provided Services for or on behalf of the Company in
the following countries (the “Territory”):

United States of America
Canada
Brazil
Chile
Argentina
Uruguay
Peru
United Kingdom
Spain
Portugal
Italy

 


--------------------------------------------------------------------------------